In a proceeding by the Commissioner of Welfare of the City of New York on behalf of Elizabeth Paellides, also known as Bessie Minute, to compel her alleged husband, William Pavlou, to contribute to her support, he (Pavlou) appeals from an order of the Domestic Relations Court of the City of New York, Family Court Division, Queens County, entered January 24, 1962 upon the decision of the court, after a non jury trial, which adjudged that the said Elizabeth Paellides is his lawful wife and which directed him to pay $23 a week for her support. Order reversed on the law and the facts, without costs, and petition dismissed. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. The proof clearly establishes that on October 1, 1936 Bessie Minute married one “ Bill Pieledes.” However, it is our opinion that petitioner failed to establish by a fair preponderance of the credible evidence that said “Bill Pieledes” and the appellant William Pavlou are one and the same person. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.